UNITED STATES COURT OF APPEALS FOR VETERANS CLAIMS


                                             NO . 04-1500

                                  WALTER L. FRITZ, APPELLANT ,

                                                  V.


                                    R. JAMES NICHOLSON ,
                          SECRETARY OF VETERANS AFFAIRS, APPELLEE.


                         On Appeal From the Board of Veterans' Appeals


                                  (Decided     October 6, 2006     )

       Walter L. Fritz, pro se.

       Tim S. McClain, General Counsel; R. Randall Campbell, Assistant General Counsel; Edward
V. Cassidy, Jr., Deputy Assistant General Counsel; and Deborah A. Hoet, all of Washington, D.C.,
were on the brief for the appellee.

       Before GREENE, Chief Judge, and DAVIS and SCHOELEN, Judges.

       DAVIS, Judge: Pro se appellant Walter L. Fritz appeals from a June 3, 2004, Board of
Veterans' Appeals (Board) decision that denied him entitlement to payment or reimbursement of
unauthorized private medical expenses incurred on July 7, 2001. His appeal is timely and the Court
has jurisdiction to review the Board decision pursuant to 38 U.S.C. §§ 7252(a) and 7266(a).
       The Board denied Mr. Fritz's claim under both 38 U.S.C. §§ 1728 and 1725. Section 1728
allows the Secretary to reimburse a veteran for certain medical expenses if the veteran was either
service connected for at least one disability at the time that treatment was sought or participating in
a vocational rehabilitation program. Under section 1725, the Secretary may reimburse a non-
service-connected veteran for emergency medical treatment if the veteran was an active Department
health-care participant and personally liable for the emergency medical treatment. On appeal, we
must determine whether enrolling for treatment with a VA medical center and scheduling a future
appointment constitutes receiving "care" under section 1725. Because the Board properly concluded
that Mr. Fritz was ineligible for reimbursement under section 1728 and that he had not received
"care" under section 1725, we will affirm the Board's decision.


                                       I. BACKGROUND
       Mr. Fritz served honorably in the U.S. Air Force from September 1966 to May 1971. On
July 3, 2001, he traveled nearly 90 miles from his home in Enid, Oklahoma, to the Oklahoma City
VA medical center and enrolled for VA medical benefits as a non-service-connected applicant. At
that time, he was informed that the earliest available appointment to see a primary care physician
was July 16, 2001; he scheduled an appointment for that date. A few days later, in the early morning
hours of July 7, 2001, Mr. Fritz awoke with severe back and chest pains. Fearful that he might be
having a heart attack, Mr. Fritz and his wife went to the local emergency room at St. Mary's
Regional Medical Center (St. Mary's Hospital), where he was diagnosed with acute pancreatitis
caused by a blockage of the bile duct by gallstones. The veteran was subsequently transferred to the
Oklahoma City VA medical center, where his gallbladder was surgically removed. At the time of
his July 2001 emergency treatment, he was not service connected for any disabilities nor was he
participating in any VA rehabilitation programs. In addition, he had no private medical insurance
that covered his expenses in whole or in part.
       In November 2001, the Oklahoma City VA medical center denied his application for
payment of expenses incurred from the July 2001 emergency medical treatment. In January 2002,
Mr. Fritz filed a Notice of Disagreement with respect to that determination. He was issued a
Statement of the Case in August 2002 explaining that he was ineligible to have his medical bills paid
under 38 U.S.C. § 1725 because he had not received medical care from VA in the 24 months
preceding emergency treatment. In October 2002, the veteran appealed to the Board. In the June
3, 2004, decision here on appeal, the Board denied his claim for payment or reimbursement of his
medical expenses after concluding that he failed to qualify for reimbursement under 38 U.S.C. §§
1728 and 1725.
       On appeal, Mr. Fritz neither disputes any of the Board's factual determinations nor contends
that the Board failed to obtain relevant documents in his case. He also does not contend that the
Board applied the wrong law or regulations in reaching its decision. Although he does not advance
any reasons why the Board's decision was wrong, Mr. Fritz asks this Court to "authorize payment

                                                 2
of the emergency room bill to St. Mary's Hospital." Appellant's Informal Brief (Br.) at 2. The
Secretary asserts that he sympathizes with the veteran, but notes that under sections 1728 and 1725,
Mr. Fritz is simply not eligible to have VA pay his July 2001 emergency medical expenses. Because
this Court is not a Court of equity, but rather a Court of law, the Secretary argues that we are unable
to award an equitable remedy to the appellant. Secretary's Br. at 6-7.


                                            II. ANALYSIS
        Congress has authorized the Secretary to reimburse veterans for unauthorized emergency
medical treatment under two statutory provisions, 38 U.S.C. § 1728 and 38 U.S.C. § 1725. Section
1728 applies only to veterans who were either service connected for at least one disability at the time
that they sought treatment or who were participants in a vocational rehabilitation program. See
38 U.S.C. § 1728(a)(2). Section 1725 applies to non-service-connected veterans who meet certain
eligibility requirements. See 38 U.S.C. § 1725(b). The Board denied Mr. Fritz's claim under both
statutory provisions.
        The Court interprets a statute de novo. See Butts v. Brown, 5 Vet.App. 532, 539 (1993)
(en banc). As in all matters involving statutory interpretation, we begin our analysis with an
examination of the statutory language. See Howe v. Smith, 452 U.S. 473, 480 (1981); Reiter v.
Sonotone Corp., 422 U.S. 330, 337 (1979). "[W]e assume 'that the legislative purpose is expressed
by the ordinary meaning of the words used,'" Am. Tobacco Co. v. Patterson, 456 U.S. 63, 68 (1982)
(quoting Richards v. United States, 369 U.S. 1, 9 (1962)), and we "follow the cardinal rule that a
statute is to be read as a whole . . . since the meaning of statutory language, plain or not, depends
on context." King v. St. Vincent's Hosp., 502 U.S. 215, 221 (1991). "Absent a clearly expressed
legislative intention to the contrary, that language must ordinarily be regarded as conclusive."
Consumer Prod. Safety Comm'n v. GTE Sylvania, Inc., 447 U.S. 102, 108 (1980). "Where a statute's
language is plain, and its meaning clear, no room exists for construction. There is nothing to
construe." Gardner v. Derwinski, 1 Vet.App. 584, 587-88 (1991) (citing Lewis v. United States,
92 U.S. 618 (1876)), aff'd sub nom. Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), aff'd, 513 U.S.
115 (1994); see Chevron U.S.A., Inc. v. Natural Res. Def. Council, Inc., 467 U.S. 837, 842-43 (1984)
("If the intent of Congress is clear, that is the end of the matter; for the court, as well as the agency,
must give effect to the unambiguously expressed intent of Congress.").

                                                    3
                                        A. 38 U.S.C. § 1728
       In order to be eligible for payment of emergency medical expenses under section 1728, a
veteran must have been service connected for at least one disability at the time that treatment was
sought or have been participating in a vocational rehabilitation program.               See 38 U.S.C.
§ 1728(a)(2); 38 C.F.R. § 17.120(a) (2006). The relevant portion of section 1728 provides that the
Secretary may reimburse veterans for emergency medical expenses when
       such care or services were rendered to a veteran in need thereof (A) for an
       adjudicated service-connected disability, (B) for a non-service-connected disability
       associated with and held to be aggravating a service-connected disability, (C) for any
       disability of a veteran who has a total disability permanent in nature from a service-
       connected disability, or (D) for any illness, injury, or dental condition in the case of
       a veteran who (i) is a participant in a vocational rehabilitation program . . . , and (ii)
       is medically determined to have been in need of care or treatment to make possible
       such veteran's entrance into a course of training, or prevent interruption of a course
       of training, or hasten the return to a course of training which was interrupted because
       of such illness, injury, or dental condition. . . .
38 U.S.C. § 1728(a)(2).
       Here, the Board determined that when Mr. Fritz received emergency medical treatment at
St. Mary's Hospital in July 2001, he was neither service connected for any disabilities nor
participating in a vocational rehabilitation program. We cannot overturn the Board's factual findings
unless they are "clearly erroneous." 38 U.S.C. § 7261(a)(4); see Gilbert v. Derwinski, 1 Vet.App.
49, 52 (1990). "A factual finding 'is "clearly erroneous" when although there is evidence to support
it, the reviewing court on the entire evidence is left with the definite and firm conviction that a
mistake has been committed.'" Hersey v. Derwinski, 2 Vet.App. 91, 94 (1992) (quoting United
States v. U.S. Gypsum Co., 333 U.S. 364, 395 (1948)). Because the Court is not left with the definite
and firm conviction that the Board committed a mistake when it determined that Mr. Fritz was
neither service connected for any disabilities nor participating in a vocational rehabilitation program
when he received emergency medical treatment, we hold that the Board properly concluded that
Mr. Fritz was not eligible for reimbursement or payment of emergency medical expenses under
section 1728.
                                        B. 38 U.S.C. § 1725
       Section 1725 was introduced as part of the Millennium Health Care and Benefits Act, Pub.
L. No. 106-117, § 111, 113 Stat. 1545 (1999), and became effective on May 29, 2000. The statute

                                                   4
bestows upon the Secretary the power to reimburse an "eligible," non-service-connected veteran "the
reasonable value of emergency treatment furnished . . . in a non-Department facility." 38 U.S.C.
§ 1725(a). In lieu of reimbursing the veteran directly, the Secretary may make payment directly to
the hospital or health care provider that treated the veteran. 38 U.S.C. § 1725(a)(2)(A). Under the
statute, an eligible veteran is defined as "an individual who is an active Department health-care
participant who is personally liable for emergency treatment furnished [to] the veteran in a non-
Department facility." 38 U.S.C. § 1725(b)(1). The Secretary concedes that the veteran is personally
liable for the July 2001 emergency treatment, but contends that Mr. Fritz is not an "active
Department health-care participant" under section 1725.
       To be considered an "active Department health-care participant" at the time of the emergency
treatment, a veteran must be enrolled in the VA health care system and have received "care under
[chapter 17 of title 38, U.S. Code,] within the 24-month period preceding the furnishing of the
emergency treatment." 38 U.S.C. § 1725(b)(2)(B) (emphasis added); see 38 U.S.C. § 1725(b)(2)(A);
38 C.F.R. § 17.1002(e) (2006). The parties agree that Mr. Fritz was enrolled in the VA health care
system at the time he received emergency medical treatment. However, the Secretary contends that
the Board properly concluded that Mr. Fritz had not received medical "care" or "services" within
24 months of being treated at St. Mary's Hospital, and, thus, is ineligible to have his emergency
medical expenses reimbursed or paid. We agree with the Secretary that enrolling for treatment with
a VA medical center and scheduling an appointment does not constitute receiving "care" under
section 1725. See 38 U.S.C. § 1725(b)(2)(B); 38 C.F.R. § 17.1002(e).
       Congress did not offer a precise definition of "care" as it is used in section 1725. However,
based on the word's plain meaning, we are able to discern Congress's intent. Dorland's Illustrated
Medical Dictionary defines "care" as the "services rendered by members of the health professions
for the benefit of a patient." DORLAND 'S ILLUSTRATED MEDICAL DICTIONARY 298 (30th ed. 2003)
(emphasis added). Moreover, in 38 U.S.C. § 1701, Congress defined "hospital care" as including
"medical services rendered in the course of the hospitalization of any veteran." 38 U.S.C.
§ 1701(5)(A)(i) (emphases added). Congress defined "domiciliary care" as including "necessary




                                                5
medical services and travel and incidental expenses pursuant to the provisions of section 111 of this
title." 38 U.S.C. § 1701(7) (emphases added).1
       Based on the ordinary meaning of "care" as set forth in Dorland's Illustrated Medical
Dictionary, it is clear that "care" as used in section 1725 is synonymous and, thus interchangeable,
with "medical services." In section 1701, Congress defined "medical services" as including
"medical examination[s], treatment, and rehabilitative services," surgical services, dental services,
optometric and podiatric services, and, among other things, preventative health services. 38 U.S.C.
§ 1701(6); see 38 C.F.R. § 17.30(a) (2006).
       In the decision here on appeal, the Board found that Mr. Fritz had not received care in the
24 months preceding his July 2001 emergency medical treatment. As noted above, we cannot
overturn the Board's factual findings unless they are clearly erroneous. 38 U.S.C. § 7261(a)(4); see
Gilbert, 1 Vet.App. at 52. Based on the entire evidence in the record as well as our interpretation
of the meaning of "care" under section 1725, we are not left with a definite and firm conviction that
the Board committed a mistake when it concluded that Mr. Fritz had not received care in the 24
months preceding his emergency medical treatment. To the contrary, the record indicates that when
Mr. Fritz enrolled in the VA health-care plan, he did not undergo a medical examination or receive
treatment or medical services of any kind. Because Mr. Fritz did not receive care in the 24 months
preceding his emergency medical treatment, we hold that the Board properly concluded that he was
not eligible for reimbursement or payment of emergency medical expenses under section 1725.
       Mr. Fritz asks this Court to grant him equitable relief by arguing that it was not his fault that
he did not see a VA primary care physician prior to receiving emergency treatment at St. Mary's
Hospital. He notes that he scheduled the first available appointment to see a VA primary care
physician when he enrolled for benefits, but required emergency medical treatment before the
scheduled appointment date. Although the Court sympathizes with Mr. Fritz's circumstances and
concedes that he is a victim of unfortunate timing, this "Court is not a court of equity and cannot
provide equitable relief." Moffitt v. Brown, 10 Vet.App. 214, 225 (1997). Only the Secretary can



       1
        The Court also notes that the regulation implementing section 1725 requires a veteran to
have "received medical services under authority of 38 U.S.C. chapter 17 within the 24-month period
preceding the furnishing of such emergency treatment." 38 C.F.R. § 17.1002(e) (emphasis added).

                                                  6
provide equitable relief to a claimant. See Andrews v. Principi, 16 Vet.App. 309, 317 (2002). Our
hands are bound by section 1725's language, which explicitly requires a veteran to have received
"care" within the preceding 24 months in order to be eligible for reimbursement or payment of
emergency treatment expenses. 38 U.S.C. § 1725(b)(2); see 38 C.F.R. § 17.1002(e). Because the
veteran did not receive such care, we can neither reverse the Board's decision, nor order equitable
relief.


                                      III. CONCLUSION
          Based on the foregoing, the June 3, 2004, Board decision is AFFIRMED.




                                                7